



Exhibit 10.7
ASBURY AUTOMOTIVE GROUP, INC.
2019 EQUITY AND INCENTIVE COMPENSATION PLAN

AWARD AGREEMENT
AWARD AGREEMENT UNDER THE ASBURY AUTOMOTIVE GROUP, INC. 2019 EQUITY AND
INCENTIVE COMPENSATION PLAN, dated as of the Date of Grant, between Asbury
Automotive Group, Inc., a Delaware corporation (the “Company”), and the Grantee.
This Award Agreement (this “Award Agreement”) sets forth the terms and
conditions of an award under the Asbury Automotive Group, Inc. 2019 Equity and
Incentive Compensation Plan (the “Plan”) of a number of (i) Restricted Share
Units (“RSUs”) and/or (ii) Performance Share Units (“PSUs”) that are subject to
the terms and conditions specified herein, and in either such case that are
granted to the Grantee under the Plan (in either such case, or together, if
applicable, the “Award”). Each RSU and each PSU represents the right to receive
one Common Share upon the vesting of such RSU or PSU, as applicable.
The Grantee is given access to his or her own personal Morgan Stanley
secure/password protected website at www.stockplanconnect.com. The identity of
the Grantee, the Date of Grant, vesting information and number of RSUs and/or
PSUs granted to the Grantee pursuant to this Award are specified on this
website. This Award is effective as of the Date of Grant, but is subject to the
Grantee’s acceptance of the terms and conditions of this Award Agreement by
eSignature through the Grantee’s stock plan account on Morgan Stanley’s website,
StockPlan Connect.
The provisions of Article I of this Award Agreement apply only to any RSUs
granted hereunder. The provisions of Article II of this Award Agreement apply
only to any PSUs granted hereunder. The provisions of Article III of this Award
Agreement apply to any and all RSUs and PSUs granted hereunder.
ARTICLE I
SECTION 1.1.     Vesting and Payment. (1) Vesting. On each vesting date set
forth below (each, a “Vesting Date”), the Grantee’s rights shall vest with
respect to a number of the RSUs that corresponds to the percentage of the RSUs
set forth in the table below with respect to such Vesting Date, provided that
the Grantee remains continuously employed by the Company or its Affiliates
through the applicable Vesting Date, except as otherwise provided herein or as
determined by the Committee in its sole discretion. For purposes of this Award
Agreement, “continuously employed” (or substantially similar terms) means the
absence of any interruption or termination of the Grantee’s employment with the
Company or an Affiliate. Continuous employment shall not be considered
interrupted or terminated in the case of transfers between locations of the
Company and its Affiliates.


    

--------------------------------------------------------------------------------





“Vesting Date” for RSUS
Percentage of RSUs Vested
First anniversary of the Date of Grant
33.33%
Second anniversary of the Date of Grant
33.33%
Third anniversary of the Date of Grant
33.34%

In the event that the Grantee dies or becomes Disabled, the RSUs, to the extent
then outstanding and unvested, shall automatically be deemed vested as of the
date of the Grantee’s death or Disability, as applicable. The Committee, in its
sole discretion, may accelerate the vesting of all or any portion of the RSUs,
at any time and from time to time.
(a)    Payment of RSUs. Payments in respect of any RSUs that vest in accordance
herewith shall be made to the Grantee (or in the event of the Grantee's death,
to his or her estate) in whole Common Shares. Payments in respect of any
Dividend Equivalents (as defined below) credited with respect to the RSUs shall
be made in cash at the same time as the RSUs to which they relate. The Committee
shall determine the date (following the vesting of the applicable RSUs) on which
payments pursuant to this Award Agreement shall be made (the “Payment Date”).
Notwithstanding anything herein to the contrary, the Payment Date with respect
to a vested RSU shall be as soon as administratively practicable after such RSU
vests, but in any event within the “short-term deferral” period pursuant to
Section 1.409A-1(b)(4) of the Department of Treasury regulations.
SECTION 1.2.     Forfeiture of RSUs. Unless the Committee determines otherwise
or except as otherwise set forth in Section 1.1(a) or 3.4 of this Award
Agreement, if the Grantee’s rights with respect to any RSUs or related Dividend
Equivalents (as defined below) awarded to the Grantee pursuant to this Award
Agreement have not become vested prior to the date on which the Grantee’s
continuous employment with the Company and its Affiliates is terminated
(regardless of whether the Grantee’s employment is later reinstated), the
Grantee’s rights with respect to such RSUs or Dividend Equivalents shall
immediately terminate, and the Grantee will be entitled to no further payments
or benefits with respect thereto.
SECTION 1.3.     Voting Rights; Dividend Equivalents. The Grantee shall have no
rights of ownership in the Common Shares underlying the RSUs and no right to
vote the Common Shares underlying the RSUs until the date on which the Common
Shares underlying the RSUs are issued or transferred to the Grantee pursuant to
Section 1.1(b). Each RSU granted hereunder is granted in tandem with a
corresponding dividend equivalent (“Dividend Equivalent”), which Dividend
Equivalent shall remain outstanding from the Date of Grant until the earlier of
the payment or forfeiture of the RSU to which it corresponds. The Grantee shall
be entitled to accrue payments equal to cash dividends declared, if any, on the
Common Shares underlying the RSUs to which such Dividend Equivalent relates,
payable in cash and subject to the vesting of the RSUs to which it relates, at
the time the Common Shares underlying the RSUs are paid pursuant to Section
1.1(b) hereof. Dividend Equivalents shall not entitle the Grantee to any
payments relating to dividends declared after the earlier to occur of the
payment or forfeiture


    

--------------------------------------------------------------------------------





of the RSUs underlying such Dividend Equivalents. Dividend Equivalents and any
amounts that may become distributable in respect thereof shall be treated
separately from the RSUs and the rights arising in connection therewith for
purposes of the designation of time and form of payments required by Section
409A of the Code. Notwithstanding anything herein to the contrary, Dividend
Equivalents with respect to RSUs shall be paid within the “short-term deferral”
period pursuant to Section 1.409A-1(b)(4) of the Department of Treasury
regulations.
SECTION 1.4.     Non-Transferability of RSUs and Dividend Equivalents. The
Grantee’s rights and interests under this Award Agreement with respect to RSUs
may not be assigned, alienated, pledged, attached, sold or otherwise transferred
or encumbered by the Grantee except, in the event of the Grantee’s death, by
will or by the laws of descent and distribution, and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or any Affiliate; provided that
the designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.
SECTION 1.5.     Stop Transfer Orders and Legends. All certificates for Common
Shares or other securities of the Company or any Affiliate delivered under the
Plan pursuant to this Article I shall be subject to such stop transfer orders
and other restrictions as the Committee may deem advisable under the Plan or the
rules, regulations, and other requirements of the Securities and Exchange
Commission (“SEC”), any securities exchange on which the Common Shares are
listed (“Securities Exchange”), and any federal or state laws, and the Committee
may cause a legend or legends to be put on any such certificates to make
appropriate reference to such restrictions.
ARTICLE II


SECTION 2.1.     Definition. As used in this Award Agreement, the following
terms have the meanings set forth below:
“Determination Date” means the date, as determined by the Committee, on which
the Committee determines whether and to what extent the Performance Goals with
respect to the PSUs have been achieved; provided that such date shall be no
later than March __, 20__.
“Performance Period” means the period during which the Performance Goals (as
defined below) are to be achieved, as set forth in the Statement of Performance
Goals (as defined below).
SECTION 2.2.     Performance-Based Right to Payment. The number of PSUs that
shall be earned with respect to the Award shall be determined based on the
Company’s achievement of performance goals for the PSUs (the “Performance
Goals”) as determined by the Committee and communicated to the Grantee in a
statement of performance goals (the “Statement of Performance Goals”). On the
Determination Date, the Committee in its sole discretion shall determine whether
and to what extent the Performance Goals as set forth in the


    

--------------------------------------------------------------------------------





Statement of Performance Goals have been attained. Except as otherwise provided
in Section 3.4 of this Award Agreement, the number of PSUs earned with respect
to the Award shall be determined based on the attainment of the Performance
Goals. Accordingly, except as otherwise provided in Section 3.4 of this Award
Agreement, the Grantee shall only become entitled to the PSUs subject to this
Award Agreement to the extent that the Committee determines that the Performance
Goals have been attained. Upon such determination by the Committee and subject
to the provisions of the Plan and this Award Agreement, the Grantee shall be
deemed to have earned a portion of the PSUs as corresponds to the Performance
Goals attained (as determined by the Committee in its sole discretion based on
the formulae set forth in the Statement of Performance Goals), subject to
satisfaction of the PSU vesting requirements as described herein.
SECTION 2.3.     Service Requirement. On each Vesting Date, the Grantee’s rights
with respect to a percentage of the earned PSUs (as determined in accordance
with Section 2.2) that corresponds to the percentage of the PSUs set forth in
the table in Section 1.1 with respect to such Vesting Date shall vest, provided
that the Grantee remains continuously employed by the Company or its Affiliates
through the applicable Vesting Date, except as otherwise provided in Section 2.4
or Section 3.4 of this Award Agreement or as otherwise determined by the
Committee in its sole discretion.
SECTION 2.4.     Treatment on Death or Disability.
(a)    In the event that the Grantee dies or becomes Disabled, the PSUs, to the
extent already earned but unvested, shall automatically be deemed vested as of
the date of the Grantee’s death or Disability, as applicable.
(b)    In the event that the Grantee dies or becomes Disabled on or after the
last day of the applicable Performance Period, the Grantee shall, upon the later
to occur of (i) the date of such death or Disability and (ii) the date the
Committee certifies the extent to which the Performance Goals for the applicable
Performance Period have been attained, vest in the full number of earned PSUs
(as determined in accordance with Section 2.2), to the extent such PSUs have not
already vested or been forfeited.
(c)    In the event that the Grantee dies or becomes Disabled prior to the last
day of the applicable Performance Period, the Grantee shall, upon the
Committee’s certification of the extent to which the Performance Goals have been
attained for the applicable Performance Period, vest in a pro rata basis of the
PSUs (as determined in accordance with Section 2.2) for the applicable
Performance Period, which shall be calculated by multiplying (i) the PSUs earned
that would have vested as of the certification date by (ii) a fraction, the
numerator of which is the number of calendar days that have elapsed from the
first day of the applicable Performance Period through the date of such death or
Disability, and the denominator of which is the total number of calendar days
during the applicable Performance Period, to the extent such PSUs have not
already vested or been forfeited.
(d)    The Committee, in its sole discretion, may accelerate the vesting of all
or any portion of the PSUs, at any time and from time to time.


    

--------------------------------------------------------------------------------





SECTION 2.5.     Payment of PSUs. Payments in respect of any PSUs that vest in
accordance herewith shall be made to the Grantee (or in the event of the
Grantee’s death, to his or her estate) in whole Common Shares. Payments in
respect of any Dividend Equivalents credited with respect to the PSUs shall be
made in cash at the same time as the PSUs to which they relate. The Committee
shall determine the date on which payments pursuant to this Award Agreement
shall be made (the “PSU Payment Date”). Notwithstanding anything herein to the
contrary, the Payment Date with respect to vested PSUs shall be as soon as
administratively practicable after the vesting of such PSUs, but in any event
within the “short-term deferral” period pursuant to Section 1.409A-1(b)(4) of
the Department of Treasury regulations.
SECTION 2.6.     Dividend Equivalents. The Grantee shall have no rights of
ownership in the Common Shares underlying the PSUs and no right to vote the
Common Shares underlying the PSUs until the date on which the Common Shares
underlying the PSUs are issued or transferred to the Grantee pursuant to Section
2.5. Each PSU granted hereunder is hereby granted in tandem with a corresponding
Dividend Equivalent, which Dividend Equivalent shall remain outstanding from the
Date of Grant until the earlier of the payment or forfeiture of the PSU to which
it corresponds. The Grantee shall be entitled to accrue payments equal to cash
dividends declared, if any, on the Common Shares underlying the PSUs to which
such Dividend Equivalent relates, payable in cash and subject to the vesting of
the PSUs to which it relates, at the time the Common Shares underlying the PSUs
are paid pursuant to Section 2.5 hereof. Dividend Equivalents shall not entitle
the Grantee to any payments relating to dividends declared after the earlier to
occur of the payment or forfeiture of the PSUs underlying such Dividend
Equivalents. Dividend Equivalents and any amounts that may become distributable
in respect thereof shall be treated separately from the PSUs and the rights
arising in connection therewith for purposes of the designation of time and form
of payments required by Section 409A of the Code. Notwithstanding anything
herein to the contrary, Dividend Equivalents with respect to PSUs shall be paid
within the “short-term deferral” period pursuant to Section 1.409A-1(b)(4) of
the Department of Treasury regulations.
SECTION 2.7.     Forfeiture of PSUs. Except as otherwise provided in Section 2.4
or Section 3.4, if the Grantee’s continuous employment with the Company and its
Affiliates terminates prior to a Vesting Date (regardless of whether the
Grantee’s employment is later reinstated), the Grantee’s rights with respect to
the unvested portion of the PSUs shall immediately terminate, and the Grantee
shall be entitled to no payments or benefits with respect thereto, unless the
Committee, as permitted pursuant to the terms of the Plan, determines in its
sole discretion otherwise (in which case any payment to be made to the Grantee
pursuant to this Award Agreement shall be made to the Grantee on the Payment
Date and, for the avoidance of doubt, within the period required by Section 409A
of the Code, such that it qualifies as a “short-term deferral” pursuant to
Section 1.409A-1(b)(4) of the Department of Treasury regulations).
SECTION 2.8.     Non-Transferability of PSUs. The Grantee’s rights and interests
under this Award Agreement with respect to the PSUs may not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by the
Grantee except, in the event of the Grantee’s death, by shall or by the laws of
descent and distribution, and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void


    

--------------------------------------------------------------------------------





and unenforceable against the Company or any Affiliate; provided that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.
SECTION 2.9.     Stop Transfer Orders and Legends. All certificates for Common
Shares or other securities of the Company or any Affiliate delivered under the
Plan pursuant to this Article II shall be subject to such stop transfer orders
and other restrictions as the Committee may deem advisable under the Plan or the
rules, regulations, and other requirements of the SEC, any Securities Exchange,
and any federal or state laws, and the Committee may cause a legend or legends
to be put on any such certificates to make appropriate reference to such
restrictions.
SECTION 2.10.     Confidentiality. The Grantee hereby agrees to keep
confidential, and to not disclose to anyone, the existence and terms of this
Award Agreement (including, without limitation, the Performance Goals set forth
in the Statement of Performance Goals), except to the Grantee’s immediate family
and the Grantee’s financial and legal advisors, or as may be required by law or
ordered by a court with valid jurisdiction over such matter. The Grantee further
agrees that any disclosure to the Grantee’s immediate family and the Grantee’s
financial and legal advisors shall only be made after such individuals or
entities acknowledge and agree to maintain the confidentiality of this Award
Agreement and its terms.
ARTICLE III


SECTION 3.1.     Definitions. Capitalized terms used in this Award Agreement
that are not defined in this Award Agreement have the meanings as used or
defined in the Plan. As used in this Award Agreement, the following terms have
the meanings set forth below:
“Business Day” means a day that is not a Saturday, a Sunday or a day on which
banking institutions are legally permitted to be closed in the City of New York.
“Change in Control” has the same meaning as ascribed to it in the Plan, as
amended from time to time, except that, in the case of a Grantee who is party to
an employment or severance agreement with the Company, the term “Change in
Control” shall have the meaning as ascribed to it in such employment or
severance agreement.
SECTION 3.2.     The Plan. This Award is made pursuant to the Plan, the terms of
which are incorporated herein by reference, and in all respects shall be
interpreted in accordance with the Plan. The grant and terms of this Award are
subject to the provisions of the Plan and to interpretations, regulations and
determinations concerning the Plan established from time to time by the
Committee in accordance with the provisions of the Plan, including, but not
limited to, provisions pertaining to (a) rights and obligations with respect to
withholding taxes, (b) the registration, qualification or listing of the Common
Shares, (c) capital or other changes of the Company and (d) other requirements
of applicable law. The Committee shall have the


    

--------------------------------------------------------------------------------





authority to interpret and construe this Award pursuant to the terms of the
Plan, and its decisions shall be conclusive as to any questions arising
hereunder.
SECTION 3.3.     No Employment or Other Rights. The grant of the Award under
this Award Agreement to the Grantee is a voluntary, discretionary award being
made on a one-time basis and it does not constitute a commitment to make any
future awards. The grant of this Award shall not confer upon the Grantee any
right to be retained as a director, officer or employee of or to the Company or
any of its Affiliates and shall not interfere in any way with the right of the
Company and its Affiliates to terminate the Grantee’s employment or service at
any time. The right of the Company and its Affiliates to terminate at will the
Grantee’s employment or service at any time for any reason, free from any
liability or any claim under the Plan or this Award Agreement, is specifically
reserved unless otherwise expressly provided in the Plan or in this Award
Agreement.
SECTION 3.4.     Change in Control. In the event of a Change in Control after
the Date of Grant, the unvested portion of the Award, and any Dividend
Equivalents corresponding to the Award, shall be subject to Section 12(b) of the
Plan.
SECTION 3.5.     Successors and Assigns of the Company. The terms and conditions
of this Award Agreement shall be binding upon and shall inure to the benefit of
the Company and its successors and assigns.
SECTION 3.6.     Committee Discretion. Subject to the terms of the Plan, the
Committee shall have full and plenary discretion with respect to any actions to
be taken or determinations to be made in connection with this Award Agreement,
and its determinations shall be final, binding and conclusive.
SECTION 3.7.     Notice.
(a)    General. All notices, requests, demands and other communications required
or permitted to be given under the terms of this Award Agreement shall be in
writing and shall be deemed to have been duly given when delivered by hand or
overnight courier or three Business Days after they have been mailed by U.S.
registered mail, return receipt requested, postage prepaid, addressed to the
other party as set forth below:
If to the Company:
Asbury Automotive Group, Inc.
2905 Premiere Parkway NW, Suite 300
Duluth, GA 30097
Attention: General Counsel
Fax : (678) 542-2680
If to the Grantee:
At the then-current address shown on the
payroll of the Company.



The parties may change the address to which notices under this Award Agreement
shall be sent by providing written notice to the other in the manner specified
above. Notwithstanding the


    

--------------------------------------------------------------------------------





above, the Company and its Affiliates may provide notice to the Grantee by
e-mail or other electronic means to which the Grantee has regular access.
(b)    Electronic Delivery of Plan Documents. The documents relating to the Plan
and this Award (which may include but do not necessarily include, and are not
limited to, any Plan prospectus, Award Agreement, or other related documents)
may be delivered to the Grantee electronically. Such means of delivery may
include but do not necessarily include, and are not limited to, the delivery of
a link to the Internet site of a third party involved in administering the Plan
or to a Company intranet site, the delivery of documents to the Grantee at the
e-mail address, if any, provided for the Grantee by the Company, or such other
means of delivery determined at the Committee’s discretion.
(c)    Consent to Electronic Delivery. The Grantee acknowledges that he/she has
read this Section 3.7 and consents to the electronic delivery of the Plan
documents, as described in this Section 3.7. The Grantee understands that an
e-mail account and appropriate hardware and software, including, but not limited
to, a computer or compatible cell phone and an Internet connection, will be
required to access documents delivered by e-mail. The Grantee acknowledges that
he/she may receive from the Company a paper copy of any documents delivered
electronically at no cost if he/she provides written notice to the Company in
the manner specified above. The Grantee further acknowledges that he/she will be
provided with a paper copy of any documents delivered to him/her electronically
if electronic delivery fails. Similarly, the Grantee understands that he/she
must provide the Company or any designated third party with a paper copy of any
documents delivered by him/her electronically if electronic delivery fails.
Also, the Grantee understands that his/her consent may be revoked or changed at
any time if he/she provides written notice of such revised or revoked consent to
the Company in the manner specified above. Finally, the Grantee understands that
he/she is not required to consent to electronic delivery.
SECTION 3.8.     Section 409A. This Award Agreement and the Award are intended
to be exempt from the provisions of Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder, as
providing for any payments to be made within the applicable “short-term
deferral” period (within the meaning of Section 1.409A-1(b)(4) of the Department
of Treasury regulations) following the lapse of a “substantial risk of
forfeiture” (within the meaning of Section 1.409A-1(d) of the Department of
Treasury regulations). This Award Agreement shall be administered in a manner
consistent with this intent. Notwithstanding any provision of this Award
Agreement to the contrary, in the event that the Committee determines that the
Award may be subject to Section 409A of the Code, the Committee may adopt such
amendments to this Award Agreement or adopt other policies and procedures
(including, but not limited to, amendments, policies and procedures with
retroactive effect), or take any other actions, that the Committee determines
are necessary or appropriate to (i) exempt the Award from Section 409A of the
Code and/or preserve the intended tax treatment of the benefits provided with
respect to the Award, or (ii) comply with the requirements of Section 409A of
the Code and related Department of Treasury guidance and thereby avoid the
application of penalty taxes under Section 409A of the Code.


    

--------------------------------------------------------------------------------





SECTION 3.9.     Headings. Headings are given to the Sections and subsections of
this Award Agreement solely as a convenience to facilitate reference. Such
headings shall not be deemed in any way material or relevant to the construction
or interpretation of this Award Agreement, the Plan or any provision thereof.
SECTION 3.10.     Amendment of this Award Agreement. The Committee may waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate this Award Agreement prospectively or retroactively;
provided, however, that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would materially and adversely
impair the Grantee’s rights under this Award Agreement shall not to that extent
be effective without the Grantee’s consent; provided, further, that the
Grantee’s consent shall not be required to an amendment that is deemed necessary
by the Company to ensure compliance with Section 409A of the Code or Section 10D
of the Exchange Act (it being understood, notwithstanding the foregoing proviso,
that this Award Agreement and (a) the RSUs and PSUs shall be subject to
adjustment as described in Section 11 of the Plan; and (b) the PSUs shall be
subject to the provisions of Section 2(w) of the Plan (including, without
limitation, in connection with adjustments to the number or identity of peer
companies).
SECTION 3.11.     Taxes, Consents. (1) Taxes. (i) To the extent that the Company
is required to withhold federal, state, local or foreign taxes or other amounts
(“Tax-Related Amounts”) in connection with the delivery to the Grantee of Common
Shares or any other payment to the Grantee or any other payment or vesting event
under this Award Agreement, and the amounts available to the Company for such
withholding are insufficient, it shall be a condition to the obligation of the
Company to make any such delivery or payment that the Grantee make arrangements
satisfactory to the Company for payment of the balance of such Tax-Related
Amounts required to be withheld. Unless otherwise determined by the Committee,
withholding of Tax-Related Amounts shall be accomplished by retention by the
Company of a portion of the Common Shares to be delivered to the Grantee. Unless
otherwise determined by the Committee, the shares so retained shall be credited
at the Market Value per Share of such Common Shares on the date immediately
prior to the date the applicable benefit is to be included in the Grantee’s
income. The fair market value of the Common Shares withheld and/or delivered
pursuant to this Section 3.11 to satisfy applicable Tax-Related Amounts shall
not exceed the minimum statutory withholding rates in the applicable
jurisdictions, unless and until the Committee in its discretion establishes
policies and procedures to have withholding for Tax-Related Amounts be based on
a higher rate and the Grantee elects, pursuant to such policies and procedures
then in effect, to have withholding for Tax-Related Amounts be based on a higher
rate. The Company shall not have any obligation to indemnify or otherwise hold
the Grantee harmless from any or all of such Tax-Related Amounts. The Committee
shall have the discretion to unilaterally modify this Award Agreement or the
Award in a manner (i) that it in good faith believes conforms with the
requirements of Section 409A of the Code and (ii) for any distribution event
that could be expected to violate Section 409A of the Code, in order to make the
distribution only upon a “permissible distribution event” within the meaning of
Section 409A of the Code (as determined by the Committee in good faith). The
Committee shall have the sole discretion to interpret the requirements of the
Code, including, without limitation, Section 409A of the Code, for purposes of
the Plan, this Award Agreement and the Award.


    

--------------------------------------------------------------------------------





(a)    Consents. The Grantee’s rights in respect of the Award are conditioned on
the receipt to the full satisfaction of the Committee of (i) any required
consents that the Committee may determine to be necessary or advisable
(including, without limitation, the Grantee’s consenting to the Company’s
supplying to any third-party recordkeeper of the Plan such personal information
as the Committee deems advisable to administer the Plan), and (ii) the Grantee’s
making or entering into such written representations, warranties and agreements
in connection with the acquisition of any Common Shares pursuant to this Award
as the Committee may request in order to comply with applicable securities laws
or this Award.
SECTION 3.12.     Applicable Law. The validity, construction, interpretation and
effect of this Award Agreement shall be governed by and determined in accordance
with the laws of the State of Delaware without giving effect to the conflict of
laws provisions thereof.
SECTION 3.13.     Recoupment. Any payment made pursuant to the terms of this
Award Agreement is subject to the terms and conditions of the Company’s
recoupment policy (as adopted on April 20, 2016 (attached as Exhibit B to the
Company’s Corporate Governance Guidelines), and as it may be amended or restated
from time to time). Notwithstanding the foregoing, the Company may, in its sole
discretion, implement any recoupment or clawback policies or make any changes to
any of the Company’s existing recoupment or clawback policies, as the Company
deems necessary or advisable in order to comply with applicable law or
regulatory guidance (including, without limitation, the Dodd-Frank Wall Street
Reform and Consumer Protection Act), and the Grantee hereby acknowledges and
agrees that the Award will be subject to any recoupment or clawback policies so
implemented or revised.
SECTION 3.14.     Acknowledgement. The Grantee acknowledges that the Grantee (a)
has received a copy of the Plan, (b) has had an opportunity to review the terms
of this Award Agreement and the Plan, (c) understands the terms and conditions
of this Award Agreement and the Plan and (d) agrees to such terms and
conditions.
SECTION 3.15.     Restrictive Covenants. (a) Non-Competition. In consideration
of the Company’s grant of the Award to the Grantee, Grantee agrees that during
the 12-month period following the last date of Grantee’s employment with the
Company, the Grantee will not, directly or indirectly (except on behalf of or
with the prior written consent of the Company, which consent may be withheld in
the Company’s sole discretion): (i) provide services of a leadership,
management, executive, operational, or advisory capacity and/or participate in
the ownership of or provide financial backing to an automotive dealership that
is located within the Area (as defined in Section 3.15(i) of this Award
Agreement); (ii) provide senior/corporate level leadership, executive,
operational, or advisory services to any corporate competitor of the Company or
its Affiliates who owns or operates one or more automotive dealerships within
the Area; or (iii) provide services of a leadership, management, executive,
operational, or advisory capacity for anyone or any business whose focus is
buying, conglomerating, or otherwise acquiring one or more automotive
dealerships that are located within the Area. For purposes of this Section
3.15(a), the Grantee acknowledges and agrees that the Company and its Affiliates
conduct business in the Area and that the Area is a reasonable geographic
limitation. Notwithstanding anything to the contrary contained herein, the
Company hereby agrees that the


    

--------------------------------------------------------------------------------





covenants set forth in this Section 3.15(a) shall not be deemed breached as a
result of the passive ownership by the Grantee of: (A) less than an aggregate of
5% of any class of stock of a business that competes with the Company; or (B)
less than an aggregate of 10% in value of any instrument of indebtedness of a
business that competes with the Company. The Company further agrees that nothing
in this Section 3.15(a) prohibits the Grantee from accepting employment from, or
performing services for, businesses engaged in the finance industry, or
businesses engaged in the manufacturing and/or sale of automobile parts or the
provision of automotive service; provided that such businesses do not also
engage in the retail sale of automobiles within the Area. By way of example, as
of the Date of Grant, nothing in this Section 3.15(a) would prohibit the Grantee
from working with such businesses as American General Finance, NAPA Auto Parts,
or Goodyear.
(b) Non-Solicitation; No-Hire. In consideration of the Company’s grant of the
Award to the Grantee, the Grantee agrees that, during the 6-month period
following the last date of Grantee’s employment with the Company, the Grantee
will not, directly or indirectly, solicit, recruit or hire any employee of the
Company or its Affiliates (or any person who was an employee of the Company or
its Affiliates during the 12-month period immediately preceding such
solicitation, recruitment or hire) or encourage any such employee to terminate
employment with the Company or its Affiliates.
(c) Non-Disparagement. In consideration of the Company’s grant of the Award to
the Grantee, the Grantee agrees that throughout Grantee’s employment with the
Company and during the 6-month period following the last date thereof, the
Grantee will not (i) publicly criticize or (ii) in any unflattering way, speak
of, write about, or publish about, the Company, its Affiliates, and/or any of
their officers, stockholders, directors, employees, agents, business partners,
successors or assigns, in each case other than truthful testimony given under
oath with respect to legal proceeding.
(d) Protection of Company Information. In consideration of the Company’s grant
of the Award to the Grantee, the Grantee agrees as follows:
(1) Confidentiality. All Company Information (as defined in Section 3.15(i) of
this Award Agreement) received or developed by the Grantee while employed by the
Company or its Affiliates is confidential to and will remain the sole and
exclusive property of the Company and its Affiliates. Except to the extent
necessary to perform the duties assigned to the Grantee by the Company, the
Grantee will hold such Company Information in trust and in the strictest
confidence. The Grantee agrees that: (A) the Grantee will protect all Company
Information from disclosure and will in no event take any action causing any
Company Information to lose its character as Company Information, or fail to
take the action necessary in order to prevent any Company Information from
losing its status as Confidential Information (as defined in Section 3.15(i) of
this Award Agreement) or Trade Secrets (as defined in Section 3.15(i) of this
Award Agreement); and (B) the Grantee will not, directly or indirectly, use,
reproduce, publish, disseminate or otherwise disclose any Company Information
(or any physical embodiments thereof) to any third party without the prior
written consent of the Company, which may be withheld in the Company’s absolute
discretion. Nothing in this Agreement prevents the Grantee from providing,
without prior notice to the Company, information to governmental authorities


    

--------------------------------------------------------------------------------





regarding possible legal violations or otherwise testifying or participating in
any investigation or proceeding by any governmental authorities regarding
possible legal violations. Furthermore, no Company policy or individual
agreement between the Company and the Grantee shall prevent the Grantee from
providing information to government authorities regarding possible legal
violations, participating in investigations, testifying in proceedings regarding
the Company’s past or future conduct, engaging in any future activities
protected under the whistleblower statutes administered by any government agency
(e.g., EEOC, NLRB, SEC, etc.), or receiving a monetary award from a
government-administered whistleblower award program for providing information
directly to a government agency. The Company nonetheless asserts and does not
waive its attorney-client privilege over any information appropriately protected
by privilege.
(2) Return of Company Property. Upon request by the Company or its Affiliates,
and in any event upon termination of the Grantee’s employment with the Company
for any reason, the Grantee will promptly deliver to the Company all property
belonging to the Company or its Affiliates, including, without limitation,
electronic property of any type, and all Company Information (and all
embodiments thereof) then in the Grantee’s custody, control or possession.
(3) Survival. The restrictions on the Grantee’s use or disclosure of all Company
Information, as set forth in this Section 3.15(d), shall apply during Grantee’s
employment with the Company and for an additional 24-month period following the
last date thereof, and with respect to Trade Secrets, shall survive beyond such
period for so long as such information qualifies as a Trade Secret by the law of
the applicable state.
(e) Work Product. In consideration of the Company’s grant of the Award to the
Grantee, the Grantee acknowledges that all inventions, innovations,
improvements, discoveries, methods, developments and works of authorship,
whether patentable or copyrightable or not, which have utility in or relate to
the Company’s or its Affiliates’ business and are created, made, conceived or
reduced to practice by the Grantee or under the Grantee’s direction or jointly
with others either prior to (but only to the extent not assigned to prior
employers) or during the Grantee’s employment with the Company or its
Affiliates, whether or not during normal working hours or on the premises of the
Company or its Affiliates (all of the foregoing, collectively, the “Work
Product”) belong to the Company. The Grantee hereby assigns to the Company all
right, title and interest in and to such Work Product. The Grantee shall
promptly disclose such Work Product to the Company and to cooperate fully with
the Company to perform all actions reasonably requested by the Company (whether
during or after employment) to establish and confirm such ownership (including
without limitation, the execution of assignments, consents, powers of attorney
and other instruments). The Grantee further acknowledges and agrees that all
writings and documentation of any kind produced by the Grantee in the course of
working for the Company are “works made for hire” (as that term is defined in
the United States Copyright Act) and the property of the Company, including
without limitation any copyrights in such writings and documentation. To the
extent that any such works may not, by operation of law or otherwise, be a work
made for hire, the Grantee hereby assigns to the Company all copyright in such
works, whether published or unpublished.


    

--------------------------------------------------------------------------------





(f) Confirmation of Obligations. Upon the Grantee’s termination of employment
with the Company, the Grantee agrees to re-confirm the Grantee’s commitment to
the post-employment restrictive covenants in this Section 3.15.
(g) Construction. The Grantee agrees that the provisions of this Section 3.15
are reasonable and properly required for the adequate protection of the business
and the goodwill of the Company and its Affiliates. However, if a judicial
determination is made that any of the provisions of this Section 3.15 constitute
an unreasonable or otherwise unenforceable restriction against the Grantee, such
provision(s) shall be modified or severed so as to permit enforcement of the
provision(s) to the extent deemed reasonable.
(h) Remedies. The Grantee acknowledges that the remedy at law available to the
Company for breach of any of the Grantee’s obligations under this Section 3.15
would be inadequate and that damages flowing from such a breach may not readily
be susceptible to being measured in monetary terms. Accordingly, in addition to
any other rights or remedies that the Company or its Affiliates may have at law,
in equity or under this Award Agreement (including, without limitation, the
Company’s right to cease or recover any severance payments to the Grantee), upon
proof of the Grantee’s violation of any provision of this Section 3.15, the
Company and its Affiliates will be entitled to immediate injunctive relief and
may obtain a temporary order restraining any threatened or further breach,
without the necessity of proof of actual damage or the posting of any bond.
Notwithstanding the foregoing, all payments pursuant to the terms of this Award
Agreement are subject to the terms and conditions of this Section 3.15, and may
be subject to non-payment or clawback, as applicable, in the event of the
Grantee’s breach of any of the provisions of this Section 3.15. Notwithstanding
anything to the contrary in this Award Agreement, the restrictive covenants and
other obligations set forth in this Section 3.15 are independent, and are not
intended to limit the application or enforceability, of any restrictive or other
covenants contained in any other agreement between the Company and the Grantee.
(i) Applicable Definitions. As used in this Section 3.15, the following terms
shall have the meanings set forth below:
“Area” means the combined region generated by all regions within a fifty-mile
radius of either (i) the Company’s headquarters or (ii) any dealership or other
Company facility over which Grantee exercised responsibility during the 12-month
period prior to the last date of Grantee’s employment.
“Company Information” means Confidential Information and Trade Secrets, as those
terms are defined below.
“Confidential Information” means data and information relating to the business
of the Company or its Affiliates (which does not rise to the status of a Trade
Secret) which is or has been disclosed to the Grantee or of which the Grantee
became aware as a consequence of or through the Grantee’s relationship to the
Company or its Affiliates, and which has value to the Company or its Affiliates
and is not generally known to their competitors. Confidential Information shall
not include any data or information that has been voluntarily disclosed to the


    

--------------------------------------------------------------------------------





public by the Company or that has been independently developed and disclosed by
others, or that otherwise entered the public domain through lawful means.
“Trade Secrets” means information, including, but not limited to, technical or
non-technical data, formulas, patterns, compilations, programs, devices,
methods, techniques, drawings, processes, financial data, financial plans,
product plans or lists of actual or potential customers or suppliers which (i)
derives economic value, actual or potential, from not being generally known to,
and not being readily ascertainable by proper means by, other persons who can
obtain economic value from its disclosure or use, and (ii) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy, or
as otherwise defined by applicable state law. For the avoidance of doubt, the
provisions in this Section 3.15 restricting the use of Trade Secrets shall
survive termination of (A) this Award Agreement and (B) termination of the
Grantee’s employment with the Company and its Affiliates, and shall survive for
so long as is permitted by law.


[Remainder of Page Intentionally Left Blank]


    